Citation Nr: 1511020	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, claimed as right leg neuropathy, to include as secondary to the low back disability.

3.  Entitlement to service connection for residuals of cuts and bruises of the hands.

4.  Entitlement to service connection for a right index finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1988 with subsequent service in the Army Reserve.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. in November 2011.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA


REMAND

The record indicates that there are outstanding private treatment records.  In May 2014, the Veteran submitted VA Form 21-4142s regarding treatment by Dr. K. and Dr. S.  In August 2014, VA requested the records but received no response.  It does not appear that VA issued a follow-up request, as required by 38 C.F.R. § 3.159(c)(1) (2014).  This must be done.  

Another VA examination is needed to clarify whether the Veteran has a low back disability related to service.  Although the record includes opinions, the opinions are not adequate.  The VA examiner's opinion is not adequate because it appears the examiner failed to consider the June 1988 service treatment record documenting treatment for low back pain and the August 2000 history of recurrent back pain for 19 years.  The private opinion provided in November 2014 is also not adequate because it is not supported by adequate rationale, notably the failure to discuss the lack of diagnosis of a chronic disorder until 2008.  

Furthermore, an addendum opinion is needed with regard to the right index finger disorder because the examiner failed to consider the Veteran's competent and credible history of injury of the finger during service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the issues on appeal, to include the records associated with treatment by Dr. K. and Dr. S.  

2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should identify all low back disorders present during the period of the claim.  In making this determination, the examiner must consider the December 2010 VA treatment record, which suggests that the Veteran might have a musculoskeletal disorder distinct from the disc disorder.  

For each low back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in or is otherwise etiologically related to the Veteran's active service from September 1980 to December 1988 or was caused or permanently worsened by a period of active duty for training, to include the periods in August and December 2000.  The examiner is informed that the Veteran was not performing active duty for training at the time of the injuries in June 1998 or February 2008.  

The rationale for all opinions expressed must be provided, with discussion of the November 1982, June 1988, August 2000, and December 2000 service treatment records, the June 1998 and February 2008 civilian treatment records, and the November 2014 private medical opinion.  The examiner should accept the Veterans' history of recurrent back pain since 1982 as credible.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Obtain an opinion from the May 2014 VA examiner regarding the relationship between the right index finger deformity and service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the right index finger deformity began in or is otherwise etiologically related to the Veteran's active duty from September 1980 to December 1988 or was caused or permanently worsened by a period of active duty for training.  

The rationale for all opinions expressed must also be provided, with discussion of the Veteran's history of injury of the right index finger during service.  The examiner should accept the Veteran's history as credible evidence of injury in service.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the claims, with consideration of evidence obtained after the September 2014 supplemental statement of the case, including the Veteran's statements and the November 2014 private opinion.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




